DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             MICHAEL BILOTTI,
                                 Appellant,

                                       v.

                            STATE OF FLORIDA,
                                 Appellee.

                                 No. 4D15-3415

                                 [June 17, 2020]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit, Broward
County; Jeffrey R. Levenson, Judge; L.T. Case No. 08003720CF10A.

   Fred Haddad of Haddad & Navarro, PLLC, Fort Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melanie Dale Surber,
Senior Assistant Attorney General, West Palm Beach, for appellee.

         ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

   On May 22, 2020, the Supreme Court of Florida quashed our decision in
Bilotti v. State, 238 So. 3d 827 (Fla. 4th DCA 2018), and remanded the case for
us to reconsider upon application of State v. Pacchiana, 289 So. 3d 857 (Fla.
2020). In accordance with the supreme court’s decision, we affirm the
defendant’s conviction and sentence.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                             *          *          *

                    No motion for rehearing will be accepted.